DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 15400465, filed 1/6/2017, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3, 4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2 of prior U.S. Patent No. 10311793. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10311793. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 of instant application is broader than claim 1 of U.S. Patent No. 10311793.

16908803 Instant Application
U.S. Patent No. 10311793
1. A display device including a plurality of pixels, wherein a pixel of the plurality of pixels comprises: 





a first transistor comprising a control electrode connected to a first node, a first electrode connected to a second voltage line receiving a first power source signal and a second electrode connected to a second node; 
a first capacitor connected between a first voltage line receiving a first driving signal and the first node; 


an organic light emitting diode comprising an anode electrode connected to the second node and a cathode electrode receiving a second power source signal; and 




1. A display apparatus comprising: 

a first capacitor connected between a first voltage line receiving a first driving signal and a first node; 
a first transistor comprising a control electrode connected to the first node, a first electrode connected to a second voltage line receiving a first power source signal and a second electrode connected to a second node; 





an organic light emitting diode comprising an anode electrode connected to the second node and a cathode electrode receiving a second power source signal; 




a second transistor comprising a control electrode connected to an n-th scan line (wherein, `n` is a natural number), a first electrode connected to the first node and a second electrode connected to the second node; and 
a third transistor comprising a control electrode connected to a third voltage line receiving a second driving signal, a first electrode connected to the first voltage line and a second electrode connected to the second node.

a second transistor comprising a control electrode connected to an n-th scan line (wherein, `n` is a natural number), a first electrode connected to the .



Claim Objections
Claims 1 – 3 are objected to because of the following informalities:  
Claim 1 recites “a pixel of the plurality of pixels”. It should be “each pixel of the plurality of pixels”.
Claim 1 line 11 should be “natural number).”
Claims 2, 3 have same issue.
Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Numao795 et al. (US 2008/0136795 A1) in view Numao244 et al. (US 2006/0044244 A1).
Regarding claim 1, Numao795 discloses “A display device including a plurality of pixels, wherein a pixel of the plurality of pixels (Fig 9, pixel circuit Aij, [0182]) comprises: 
a first transistor (Fig 9, Q1) comprising a control electrode connected to a first node, a first electrode connected to a second voltage line receiving a first power source signal and a second electrode connected to a second node; ([0181] - [0188]) 
a first capacitor (Fig 9, C1) connected between a first voltage line receiving a first driving signal and the first node; ([0120] [0129] [0130]) 

(Fig 9, EL1) comprising an anode electrode connected to the second node and a cathode electrode receiving a second power source signal; ([0117] – [0119], [0181] - [0188]) and 
a second capacitor (Fig 9, C2) connected between an m-th data line and the second node (wherein, `m` is a natural number. ([0117] – [0120] [0153])
Numao795 does not disclose “a second capacitor connected to an m-th data line”.
Numao244 discloses “a second capacitor (Fig. 15, C3) connected to an m-th data line”. (Fig. 15, Dj, [0157] [0158])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate data line as taught by Numao244 into display device of Numao795.  The suggestion/motivation would have been to provide data line voltage to display device. (Numao244: [0157])
Regarding claim 2, Numao795 and Numao244 disclose “wherein the pixel further comprises: a second transistor comprising a control electrode connected to an n-th scan line (wherein, `n` is a natural number), a first electrode connected to the first node and a second electrode connected to the second node.” (Numao795Fig 9, C2 [0117] – [0120], [0181] - [0188]) 
 Regarding claim 3, Numao795 and Numao244 disclose “wherein the pixel further comprises: a third transistor comprising a control electrode connected to a third voltage line receiving a second driving signal, a first electrode connected to the first voltage line and a second electrode connected to the second node.” (Numao795 Fig 9, Q3, [0117] – [0120], [0181] - [0188]) 
Regarding claim 4, Numao795 and Numao244 disclose “wherein each of the first, second and third transistors is an N-type transistor, and wherein a low voltage of the first driving signal is greater than a sum of a low voltage of the first power source and a threshold voltage of the first transistor and less than a sum of the second power source signal and a turn on voltage of the organic light emitting diode.” (Numao795Fig. 13, [0138] “the driving TFT: Q6 and the switching TFTs Q7, Q8, and Q9 are n-type TFTs”) 
Regarding claim 5, Numao795 and Numao244 disclose, “wherein each of the first, second and third transistors is a P-type transistor, and wherein a low voltage of the first power source signal is greater than a low voltage of the first driving signal and less than the second power source signal”. (Numao795 Fig 9, [0117] – [0120], [0181] - [0188]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/           Primary Examiner, Art Unit 2693